India Globalization Capital, Inc. 4336 Montgomery Avenue Bethesda, Maryland 20814 Phone: 301-983-0998 Fax: 240-465-0273 April 15, 2014 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attn:Ms. Tia Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel and Mining Re: India Globalization Capital, Inc. Form 10-K for the Fiscal Year Ended March 31, 2013 Filed July 16, 2013 Form 8-K Filed January 31, 2014 Form 8-K Filed February 6, 2014 Response Dated March 10, 2014 File No. 001-32830 Dear Ms. Jenkins: On Tuesday April 15, 2014 we spoke with Assistant Chief Accountant Ms. Nasreen Mohammed, and we were granted an extension of ten more business days for the filing of our response to the referenced comments. We are very grateful for the Staff’s guidance, discussions over the phone, and understanding of our situation. We will file our response by April 29, 2014. Sincerely, ss: India Globalization Capital, Inc. Ram Mukunda, Chief Executive Office
